UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:December 9, 2010 Commission File Number Exact name of registrants as specified in their charters, address of principal executive offices and registrants’ telephone number IRS Employer Identification Number 1-8841 2-27612 NEXTERA ENERGY, INC. FLORIDA POWER & LIGHT COMPANY 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 59-0247775 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER EVENTS Item 8.01Other Events On December 9, 2010, Florida Power & Light Company (FPL) sold $400 million principal amount of First Mortgage Bonds, 5.25% Series due February1, 2041 (Bonds).The Bonds were registered under the Securities Act of 1933 pursuant to Registration Statement Nos. 333-160987, 333-160987-01, 333-160987-02, 333-160987-03, 333-160987-04, 333-160987-05, 333-160987-06, 333-160987-07 and 333-160987-08.This Current Report on Form 8-K is being filed to report as exhibits certain documents executed in connection with the sale of the Bonds. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibits are being filed pursuant to Item 8.01 herein. Exhibit Number Description NextEra Energy, Inc. FPL 4 One Hundred Sixteenth Supplemental Indenture dated as of December1, 2010 between FPL and Deutsche Bank Trust Company Americas, Trustee x x 5(a) Opinion and Consent, dated December9, 2010, of Squire, Sanders & Dempsey L.L.P., counsel to FPL, with respect to the Bonds x x 5(b) Opinion and Consent, dated December9, 2010, of Morgan, Lewis & Bockius LLP, counsel to FPL, with respect to the Bonds x x SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. NEXTERA ENERGY, INC. FLORIDA POWER & LIGHT COMPANY (Registrants) Date:December 9, 2010 CHRIS N. FROGGATT Chris N. Froggatt Vice President, Controller and Chief Accounting Officer of NextEra Energy, Inc. KIMBERLY OUSDAHL Kimberly Ousdahl Vice President, Controller and Chief Accounting Officer of Florida Power & Light Company 2
